DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 01/22/2021, Applicant amended Claims 1, 2, 4, 8, 9 and 11; canceled Claims 12 – 19; added Claims 21 – 26; and argued against all objections and rejections previously set forth in the Office Action dated 07/22/2020.
 Accordingly, Claims 1 – 11 and 20 – 26 remain pending for examination.
In light of Applicant’s amendments and remarks, the previously set forth objections and rejections are withdrawn.

Status of the Claims
Claims 1 – 11 and 20 – 26 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, 

Examiner’s Comments Concerning the Recited Claims and 35 USC § 101
	Claims 20 recites “a tangible computer readable storage media” loaded with instructions (See Claim 20 lines 1 – 2).    
The Specification of the present invention expressly states:
“Yet another implementation may include a tangible, non-transitory computer readable storage media including computer program instructions loaded with instructions that, when combined with a computer hardware device and executed, cause a computer to implement any of the methods described earlier. In this application, tangible computer readable storage media do not include non-patentable transitory signals. While the technology disclosed could be implemented using transitory signals, reference to tangible computer readable storage media does not include the non-patentable transitory signals. If the law changes and transitory signals become patentable, separate claims may be made to transitory signals. 
See Specification – Page 39, Paragraph 0154.
tangible computer-readable storage media” to include only statutory subject matter and to exclude all “transitory” media (e.g., signals, carrier waves, etc.). 
If the recited “tangible computer-readable storage media” is intended to include any sort of “transitory” media, then Applicant should expressly state that in the Response to this Office Action. In that instance, Claim 20 will be interpreted as being non-statutory and rejections under 35 U.S.C. 101 will be forthcoming.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 11 and 20 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Honsowetz (US 2013/0073939) (hereinafter, Honsowetz) in view of Formulas & Functions Copying Formulas and Using Relative by www. TestsTestsTests.com published Mar 16, 2017 (hereinafter, Tests) and in further view of Adler et al. (US 2016/0142488) (hereinafter, Adler).

Regarding Claim 1, Honsowetz teaches a method of accessing external data in spreadsheet cells (See Honsowetz’s Abstract), including: 
parsing a formulaic data description term from a first spreadsheet cell and identifying from the parsing a query, to an external data source, for first values responsive to the query (Honsowetz in par 0040 - 0044 and Fig. 2, shows an example grid 200 with an associated notation input 202. Notation input 202 may include a plurality of parameters 206 which reference parameters to be used in managing data in grid 200 or to specify locations where data points can be returned to the grid in addition to data be imported. For example, notation input 202 may be used to specify a data source, reference parameters in entries of the grid, and to import data from the data source based on the reference parameters, Notation input may be included in an initial cell 204. The formatting may include settings as well as formulas and values to be inserted with imported data. In the example shown in figure 2, notation input 202 specifies “DATA” as a key 203 or identifier. The key 203 in the notation input may reference information associated with data to be imported into the grid. The notation input may include two or more keys or identifiers specifying various parameters passed ; 
obtaining the first values from the external data source responsive to the query (Honsowetz in par 0049 and Fig. 2, further teaches that the data imported from the data source via notation input 202 may be copied to each cell in the specified range of cells so that the data is viewable in the grid without the addin functionality). ; 
responsive to a spreadsheet copy/paste command, propagating the formulaic data description term from the first spreadsheet cell to a second spreadsheet cell range (Honsowetz in par 0060 and Fig. 6, further teaches that if no field name is specified in row 1 of spreadsheet A, the system can simply copy downward existing formulas from the top of the target range or from the formatting range in row 2), 
However, Honsowetz does not specifically disclose and adjusting the formulaic data description term during the propagating consistent with one or more of a column-wise or a row-wise pattern of the propagating; and responsive to the copy/paste command, obtaining second values responsive to each adjusted formulaic data description term in the second spreadsheet cell range and using the second values to calculate results placed in each cell in the second spreadsheet cell range. [without including in cells of the second spreadsheet cell range the second values].
Tests in page 2, discloses that the user entered a formula in cell D2 with the number of units in C2 to give the total cost. The formula as displayed in the Formula Bar is “=B2*C2”. Tests in page 3 discloses that the user can place the mouse over a corner 
Accordingly, Tests as similarly disclosed in Honsowetz, discloses the capability of working with data presented in a spreadsheet, however, Tests further discloses that the formulas associated with a cell can be copy to other cells and automatically update the formula variables in order to properly display the corresponding result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Tests with the teachings in Honsowetz to provide the user with the capability of copying a formula into other cells and automatically update the corresponding formula variables. The motivation for doing so would have been to provide a method in which the user can easily manage data in a spreadsheet and prevent formulas from inadvertently being retyped incorrectly (See Tests, page 4).
However, Honsowetz in view of Tests does not specifically disclose buffering the first values in memory accessible to the spreadsheet and using the first values to calculate a result placed in the first spreadsheet cell, without including in the first spreadsheet cell the first value; and without including in cells of the second spreadsheet cell range the second values.
Adler teaches a digital processing system for transferring data for remote access across a multicomputer data network (See Adler’s Abstract). Adler in par 0047, teaches that tag object data structure 215 contains pointers to cells or ranges of spreadsheet cells and not the underlying values or formulas contained with the cells that are pointed to by tag object data structure 215. These pointers within tag objects data structure 215 point to other information, such as the cells that are included in the tag, or the data cell range 225, the cell or cells from which the name of the tag is derived, or the name cell range 230, or other attribute data that may be meaningful to the tag. 
Adler in par 0051 and Fig. 4, further teaches that data structure 400 provides an organization for tag data repository 405 and spreadsheet data repository 410 that allows a stored cell formula to refer to cells or to stored tags. 
Adler in par 0053, further teaches that a formula that is created within a spreadsheet application will be construed in such a way as to ensure that any tags referenced by the formula are synchronized to a single value or set of values, held in the cell data structure 445 pointed to by the referenced tag associated with tag object data structure 415. 
Adler in par 0072 and Fig. 9, further teaches that while a user is editing a formula in a cell in a spreadsheet application, selects another cell or group of cells that the user intent to refer to in the formula, if that clicked the cell or group of cells is part of a tag. In response to the selection of the cell or group of cells that belongs to a tag that the user wishes to refer to, a processor within server computing device identifies the tag that the 
Adler in par 0079 and Fig. 10, further teaches that at step 1020, the processor within the server computing device may determine the values of all cells indicated as being pointed to by the tag reference, return the values of all cells indicated as being pointed to by the tag reference, and returning the value of all cells indicated as being pointed to by the tag reference to be used by the method or algorithm that evaluates the evaluated cell’s complete formula. In this way, A user of a spreadsheet application is able to instruct a processor that executed the spreadsheet application to evaluate a mathematical formula that includes references to tags. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Adler with the teachings in Honsowetz and Tests to provide the user with the capability of retrieving results values from external data source. The motivation for doing so would have been to provide a method in which tags can be used in order to allow users to refer to a particular cell by a name instead of by a location, making the data referenced by a tag readily portable between various spreadsheets (See Adler’s par 0053).

Regarding Claim 2, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 1. Honsowetz further teaches:
further including parsing a UNIQUE ELEMENTS command token of the formulaic data description term and obtaining an ordered set of values that includes available unique elements responsive to the query (Honsowetz in par 

Regarding Claim 3, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 2. Tests further teaches:
wherein the propagating the formulaic data description term further includes automatically iterating over the ordered set of the available unique elements. 

Accordingly, Tests as similarly disclosed in Honsowetz, discloses the capability of working with data presented in a spreadsheet, however, Tests further discloses that the formulas associated with a cell can be copy to other cells and automatically update the formula variables in order to properly display the corresponding result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Tests with the teachings in Honsowetz to provide the user with the capability of copying a formula into other cells and automatically update the corresponding formula variables. The motivation for doing so would have been to provide a method in which the user can easily manage data in a spreadsheet and prevent formulas from inadvertently being retyped incorrectly (See Tests, page 4).

Regarding Claim 4, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 3. Tests further teaches:
 further including parsing an INDIRECT INDEX REFERENCE token of the formulaic data description term that controls iteration over the available unique elements and using an indirectly referenced index value to access data from the available unique elements (Honsowetz in par 0029 and Fig. 2, further teaches that a notation input may be associated with a grid and may reference various parameters for importing, interacting with data, and returning specific data points from various data sources. Honsowetz in par 0039 – 0040, further teaches that specific functions may utilize various parameters to manage data from specified data sources and to handle different data sources and associated authentication procedures and data storage formats. In particular, figure 2 shows an example grid 200 with an associated notation input 202. Notation input 202 may include a plurality of parameters 206 which reference parameters to be used in managing data in grid 200 or to specify locations where data points can be returned to the grid in addition to data be imported).

Regarding Claim 5, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 4. Honsowetz further teaches:
wherein the INDIRECT INDEX REFERENCE token references a key value used to access data from the available unique elements (Honsowetz in par 0041, further teaches that the notation input 202 includes a plurality of parameters 206. Parameters 206 may include any suitable parameters specifying actions to be performed by the grid or specifying how data is imported from the data source and 

Regarding Claim 6, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 4. Honsowetz further teaches:
wherein the INDIRECT INDEX REFERENCE token references an ordinal position value used to access data from the available unique elements (Honsowetz in par 0039 – 0040, further teaches that specific functions may utilize various parameters to manage data from specified data sources and to handle different data sources and associated authentication procedures and data storage formats. In particular, figure 2 shows an example grid 200 with an associated notation input 202. Notation input 202 may include a plurality of parameters 206 which reference parameters to be used in managing data in grid 200 or to specify locations where data points can be returned to the grid in addition to data be imported).

Regarding Claim 7, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 1. Tests further teaches:
further including parsing an ADJUSTMENT CONSTRAINT command token of the formulaic data description term that controls automatic adjustment of the formulaic data description term during the propagating. 
Tests in page 2, discloses that the user entered a formula in cell D2 with the number of units in C2 to give the total cost. The formula as displayed in the Formula Bar is “=B2*C2”. Tests in page 3 discloses that the user can place the mouse over a corner of the cell having the formula and results associated with the formula and drag the corner down through the cells which the user wish to copy the formula. The cells that the user dragged the formula down will automatically calculate a result using the cells that are in the same relative position to the cell containing the formula as what the original cell D2 was. Tests in page 4, discloses that a cell may display a numeric value, but the real content of the cell may be a formula. As shown in figure 4, the user selected D6, and the formula associated with the cell is the same formula entered for cell D2 in page 1, but updated to reflect the position of the cell.
Accordingly, Tests as similarly disclosed in Honsowetz, discloses the capability of working with data presented in a spreadsheet, however, Tests further discloses that the formulas associated with a cell can be copy to other cells and automatically update the formula variables in order to properly display the corresponding result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Tests with the teachings in Honsowetz to provide the user with the capability of copying a formula into other cells and automatically update the corresponding formula variables. The motivation for doing so would have been to provide a method in which the user can easily manage data in a 

Regarding Claim 8, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 1. Tests further teaches:
further including, responsive to the copy/paste command, generating a visual error message when the second spreadsheet cell range selected for propagating extends to more rows or columns of cells than there are available values for propagation to selected rows or columns. 
Tests in page 4, further teaches that a cell may display a numeric value, but the real content of the cell may be a formula. When the user copy cells that contain formulas and paste elsewhere, the formulas will calculate adjacent cells where the user paste them or return an error if there are no cells to calculate. 
Accordingly, Tests as similarly disclosed in Honsowetz, discloses the capability of working with data presented in a spreadsheet, however, Tests further discloses that the formulas associated with a cell can be copy to other cells and automatically update the formula variables in order to properly display the corresponding result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Tests with the teachings in Honsowetz to provide the user with the capability of copying a formula into other cells and automatically update the corresponding formula variables. The motivation for doing so would have been to provide a method in which the user can easily manage data in a 

Regarding Claim 9, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 1. Honsowetz further teaches:
further including parsing a BOUNDING VALUE token of the formulaic data description term that controls a bound of the query and using a reference value extracted by the parsing to bound the query (Honsowetz in par 0040 - 0044 and Fig. 2, shows an example grid 200 with an associated notation input 202. Notation input 202 may include a plurality of parameters 206 which reference parameters to be used in managing data in grid 200 or to specify locations where data points can be returned to the grid in addition to data be imported. For example, notation input 202 may be used to specify a data source, reference parameters in entries of the grid, and to import data from the data source based on the reference parameters, Notation input may be included in an initial cell 204. The formatting may include settings as well as formulas and values to be inserted with imported data. In the example shown in figure 2, notation input 202 specifies “DATA” as a key 203 or identifier. The key 203 in the notation input may reference information associated with data to be imported into the grid. The notation input may include two or more keys or identifiers specifying various parameters passed to a user of grid 200 so that the user can interact with a data pull or save data to a specified data source). 

Regarding Claim 10, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 9. Honsowetz further teaches:
further including parsing an INDIRECT INDEX REFERENCE token of the formulaic data description term that references the BOUNDING VALUE token (Honsowetz in par 0059, further teaches that depending on the notation marker the target range may be expanded to fit all rows specified from the database or it may be fixed and only import data specified in row markers). 

Regarding Claim 11, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 1. Honsowetz further teaches:
further including parsing an ELEMENTS command token of the formulaic data description term and obtaining an ordered set of values responsive to the query (Honsowetz in par 0040 - 0044 and Fig. 2, shows an example grid 200 with an associated notation input 202. Notation input 202 may include a plurality of parameters 206 which reference parameters to be used in managing data in grid 200 or to specify locations where data points can be returned to the grid in addition to data be imported. For example, notation input 202 may be used to specify a data source, reference parameters in entries of the grid, and to import data from the data source based on the reference parameters, Notation input may be included in an initial cell 204. The formatting may include settings as well as formulas and values to be inserted with imported data. In the example shown in figure 2, notation input 202 specifies “DATA” as a key 203 or identifier. The key 203 in the notation input may reference information associated with data to be imported into the grid. The notation input may include two or  

Regarding Claim 20, this Claim merely recites a tangible computer readable storage media loaded with instructions that, when combined with a hardware device, configures the hardware device to carry out the method of claim 1. Accordingly, Honsowetz in view of Tests and in further view of Adler discloses/teaches claim 20, as indicated in the above rejection of Claim 1.

Regarding Claim 21, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 1. Adler further teaches:
wherein calculating the result of the formulaic data description term includes applying one or more algebraic rations to multiple values obtained from the external data source.
Adler in par 0055, teaches that if a cell A2 has a formula =A1+5, cell A2 is a function of the value of cell A1. Adler in par 0053, further teaches that a formula that is created within a spreadsheet application will be construed in such a way as to ensure that any tags referenced by the formula are synchronized to a single value or set of values, held in the cell data structure 445 pointed to by the referenced tag associated with tag object data structure 415. 

Adler in par 0079 and Fig. 10, further teaches that at step 1020, the processor within the server computing device may determine the values of all cells indicated as being pointed to by the tag reference, return the values of all cells indicated as being pointed to by the tag reference, and returning the value of all cells indicated as being pointed to by the tag reference to be used by the method or algorithm that evaluates the evaluated cell’s complete formula. In this way, a user of a spreadsheet application is able to instruct a processor that executed the spreadsheet application to evaluate a mathematical formula that includes references to tags. 
Adler in par 0089, further teaches that numerical values 1410 are provided that are described by each of the several tags 1415. When the user creates a formula 1420 that refers to these cells, the processor within the server computing device automatically replaces any location based references to the cells with the relevant tag names. In other words, the tag profit refers to a numerical value of a formula calculated by multiplying the value for users, the value for monthly ARPU, and the value for the margin.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Adler with the teachings in Honsowetz 

Regarding Claim 22, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 1. Adler further teaches:
wherein calculating the result of the formulaic description term includes applying a predefined spreadsheet function to multiple values obtained from the external data source.
 Adler in par 0055, teaches that if a cell A2 has a formula =A1+5, cell A2 is a function of the value of cell A1. Adler in par 0053, further teaches that a formula that is created within a spreadsheet application will be construed in such a way as to ensure that any tags referenced by the formula are synchronized to a single value or set of values, held in the cell data structure 445 pointed to by the referenced tag associated with tag object data structure 415. 
Adler in par 0072 and Fig. 9, further teaches that while a user is editing a formula in a cell in a spreadsheet application, selects another cell or group of cells that the user intent to refer to in the formula, if that clicked the cell or group of cells is part of a tag. In response to the selection of the cell or group of cells that belongs to a tag that the user wishes to refer to, a processor within server computing device identifies the tag that the 
Adler in par 0079 and Fig. 10, further teaches that at step 1020, the processor within the server computing device may determine the values of all cells indicated as being pointed to by the tag reference, return the values of all cells indicated as being pointed to by the tag reference, and returning the value of all cells indicated as being pointed to by the tag reference to be used by the method or algorithm that evaluates the evaluated cell’s complete formula. In this way, a user of a spreadsheet application is able to instruct a processor that executed the spreadsheet application to evaluate a mathematical formula that includes references to tags. 
Adler in par 0089, further teaches that numerical values 1410 are provided that are described by each of the several tags 1415. When the user creates a formula 1420 that refers to these cells, the processor within the server computing device automatically replaces any location based references to the cells with the relevant tag names. In other words, the tag profit refers to a numerical value of a formula calculated by multiplying the value for users, the value for monthly ARPU, and the value for the margin.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Adler with the teachings in Honsowetz and Tests to provide the user with the capability of retrieving results values from external data source. The motivation for doing so would have been to provide a method in which tags can be used in order to allow users to refer to a particular cell by a name instead of by a location, making the data referenced by a tag readily portable between various spreadsheets (See Adler’s par 0053).

Regarding Claim 23, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 21. Adler further teaches:
wherein the formulaic data description term includes at least one predefined spreadsheet function that operates on multiple values obtained from the external data source, further including applying the one or more algebraic operations to a result calculated by operation of the predefined function. 
Adler in par 0055, teaches that if a cell A2 has a formula =A1+5, cell A2 is a function of the value of cell A1. Adler in par 0053, further teaches that a formula that is created within a spreadsheet application will be construed in such a way as to ensure that any tags referenced by the formula are synchronized to a single value or set of values, held in the cell data structure 445 pointed to by the referenced tag associated with tag object data structure 415. 
Adler in par 0072 and Fig. 9, further teaches that while a user is editing a formula in a cell in a spreadsheet application, selects another cell or group of cells that the user intent to refer to in the formula, if that clicked the cell or group of cells is part of a tag. In response to the selection of the cell or group of cells that belongs to a tag that the user wishes to refer to, a processor within server computing device identifies the tag that the clicked cell belongs to and loads it as step 910 from either a memory device associated with the server computing device or a cloud database such as cloud database 115.
Adler in par 0079 and Fig. 10, further teaches that at step 1020, the processor within the server computing device may determine the values of all cells indicated as being pointed to by the tag reference, return the values of all cells indicated as being 
Adler in par 0089, further teaches that numerical values 1410 are provided that are described by each of the several tags 1415. When the user creates a formula 1420 that refers to these cells, the processor within the server computing device automatically replaces any location based references to the cells with the relevant tag names. In other words, the tag profit refers to a numerical value of a formula calculated by multiplying the value for users, the value for monthly ARPU, and the value for the margin.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Adler with the teachings in Honsowetz and Tests to provide the user with the capability of retrieving results values from external data source. The motivation for doing so would have been to provide a method in which tags can be used in order to allow users to refer to a particular cell by a name instead of by a location, making the data referenced by a tag readily portable between various spreadsheets (See Adler’s par 0053).

Regarding Claim 24, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 1. Adler further teaches:
wherein calculating the formulaic data description term includes applying multiple predefined spreadsheet functions to sets of multiple values obtained from the external data source. 
Adler in par 0055, teaches that if a cell A2 has a formula =A1+5, cell A2 is a function of the value of cell A1. Adler in par 0053, further teaches that a formula that is created within a spreadsheet application will be construed in such a way as to ensure that any tags referenced by the formula are synchronized to a single value or set of values, held in the cell data structure 445 pointed to by the referenced tag associated with tag object data structure 415. 
Adler in par 0072 and Fig. 9, further teaches that while a user is editing a formula in a cell in a spreadsheet application, selects another cell or group of cells that the user intent to refer to in the formula, if that clicked the cell or group of cells is part of a tag. In response to the selection of the cell or group of cells that belongs to a tag that the user wishes to refer to, a processor within server computing device identifies the tag that the clicked cell belongs to and loads it as step 910 from either a memory device associated with the server computing device or a cloud database such as cloud database 115.
Adler in par 0079 and Fig. 10, further teaches that at step 1020, the processor within the server computing device may determine the values of all cells indicated as being pointed to by the tag reference, return the values of all cells indicated as being pointed to by the tag reference, and returning the value of all cells indicated as being pointed to by the tag reference to be used by the method or algorithm that evaluates the evaluated cell’s complete formula. In this way, a user of a spreadsheet application is 
Adler in par 0089, further teaches that numerical values 1410 are provided that are described by each of the several tags 1415. When the user creates a formula 1420 that refers to these cells, the processor within the server computing device automatically replaces any location based references to the cells with the relevant tag names. In other words, the tag profit refers to a numerical value of a formula calculated by multiplying the value for users, the value for monthly ARPU, and the value for the margin.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Adler with the teachings in Honsowetz and Tests to provide the user with the capability of retrieving results values from external data source. The motivation for doing so would have been to provide a method in which tags can be used in order to allow users to refer to a particular cell by a name instead of by a location, making the data referenced by a tag readily portable between various spreadsheets (See Adler’s par 0053).

Regarding Claim 25, Honsowetz in view of Tests and in further view of Adler teaches the limitations contained in parent Claim 1. Adler further teaches:
wherein the formulaic data description term includes a name for a first field and one or more indexes for the first field that are referenced by position or by field name, either directly or indirectly.
 Adler in par 0055, teaches that if a cell A2 has a formula =A1+5, cell A2 is a function of the value of cell A1. Adler in par 0053, further teaches that a formula that is 
Adler in par 0072 and Fig. 9, further teaches that while a user is editing a formula in a cell in a spreadsheet application, selects another cell or group of cells that the user intent to refer to in the formula, if that clicked the cell or group of cells is part of a tag. In response to the selection of the cell or group of cells that belongs to a tag that the user wishes to refer to, a processor within server computing device identifies the tag that the clicked cell belongs to and loads it as step 910 from either a memory device associated with the server computing device or a cloud database such as cloud database 115.
Adler in par 0079 and Fig. 10, further teaches that at step 1020, the processor within the server computing device may determine the values of all cells indicated as being pointed to by the tag reference, return the values of all cells indicated as being pointed to by the tag reference, and returning the value of all cells indicated as being pointed to by the tag reference to be used by the method or algorithm that evaluates the evaluated cell’s complete formula. In this way, a user of a spreadsheet application is able to instruct a processor that executed the spreadsheet application to evaluate a mathematical formula that includes references to tags. 
Adler in par 0089, further teaches that numerical values 1410 are provided that are described by each of the several tags 1415. When the user creates a formula 1420 that refers to these cells, the processor within the server computing device automatically replaces any location based references to the cells with the relevant tag names. In other 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Adler with the teachings in Honsowetz and Tests to provide the user with the capability of retrieving results values from external data source. The motivation for doing so would have been to provide a method in which tags can be used in order to allow users to refer to a particular cell by a name instead of by a location, making the data referenced by a tag readily portable between various spreadsheets (See Adler’s par 0053).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Honsowetz in view of Adler.

Regarding Claim 26, Honsowetz teaches a method of accessing data in spreadsheet cells (See Honsowetz’s Abstract), including:
parsing a formulaic data description term from a first spreadsheet cell and identifying from the parsing a query, to an external data source, for first values responsive to the query (Honsowetz in par 0040 - 0044 and Fig. 2, shows an example grid 200 with an associated notation input 202. Notation input 202 may include a plurality of parameters 206 which reference parameters to be used in managing data in grid 200 or to specify locations where data points can be returned to the grid in addition to data be imported. For example, notation input 202 may be used to specify a data source, reference parameters in entries of the grid, and to import data from the data ; 
obtaining the first values from the external data source responsive to the query (Honsowetz in par 0049 and Fig. 2, further teaches that the data imported from the data source via notation input 202 may be copied to each cell in the specified range of cells so that the data is viewable in the grid without the addin functionality),
However, Honsowetz does not specifically disclose buffering the first values in memory accessible to the spreadsheet, and using the first values to calculate a result placed in the first spreadsheet cell, without including in the first spreadsheet cell the first values.
Adler teaches a digital processing system for transferring data for remote access across a multicomputer data network (See Adler’s Abstract). Adler in par 0047, teaches that tag object data structure 215 contains pointers to cells or ranges of spreadsheet cells and not the underlying values or formulas contained with the cells that are pointed to by tag object data structure 215. These pointers within tag objects data structure 215 point to other information, such as the cells that are included in the tag, or the data cell 
Adler in par 0051 and Fig. 4, further teaches that data structure 400 provides an organization for tag data repository 405 and spreadsheet data repository 410 that allows a stored cell formula to refer to cells or to stored tags. 
Adler in par 0053, further teaches that a formula that is created within a spreadsheet application will be construed in such a way as to ensure that any tags referenced by the formula are synchronized to a single value or set of values, held in the cell data structure 445 pointed to by the referenced tag associated with tag object data structure 415. 
Adler in par 0072 and Fig. 9, further teaches that while a user is editing a formula in a cell in a spreadsheet application, selects another cell or group of cells that the user intent to refer to in the formula, if that clicked the cell or group of cells is part of a tag. In response to the selection of the cell or group of cells that belongs to a tag that the user wishes to refer to, a processor within server computing device identifies the tag that the clicked cell belongs to and loads it as step 910 from either a memory device associated with the server computing device or a cloud database such as cloud database 115.
Adler in par 0079 and Fig. 10, further teaches that at step 1020, the processor within the server computing device may determine the values of all cells indicated as being pointed to by the tag reference, return the values of all cells indicated as being pointed to by the tag reference, and returning the value of all cells indicated as being pointed to by the tag reference to be used by the method or algorithm that evaluates the evaluated cell’s complete formula. In this way, A user of a spreadsheet application is 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Adler with the teachings in Honsowetz to provide the user with the capability of retrieving results values from external data source. The motivation for doing so would have been to provide a method in which tags can be used in order to allow users to refer to a particular cell by a name instead of by a location, making the data referenced by a tag readily portable between various spreadsheets (See Adler’s par 0053).

Response to Arguments
Applicant’s arguments, see Remarks pages 2 – 3, filed 01/22/2021, with respect to the rejection(s) of claim(s) 1 – 11 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Honsowetz, Tests and Adler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ARIEL MERCADO/Primary Examiner, Art Unit 2176